Special Term properly denied the defendant’s motion to vacate the order entered October 13, 1982. That order was superseded by the judgment of divorce (see, Schapiro v Schapiro, 27 AD2d 667) and was of no effect after entry of the judgment (see, Mittman v Mittman, 263 App Div 384; Kellogg v Stoddard, 89 App Div 137). His further argument that the failure to comply with what he claims to have been an invalid pendente lite order had a prejudicial impact on the trial court’s custody determination provides no basis for vacating the pendente lite order. Such an argument might have been cognizable on direct appeal from the judgment. However, by order dated January 24, 1986, the defendant’s appeal from the judgment was dismissed for failure to perfect the same. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.